                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

TAYELL LEFTRIDGE,                              )
          Plaintiff,                           )
                                               )
               v.                              )       CAUSE NO.: 2:18-CV-66-JEM
                                               )
SPEEDWAY LLC,                                  )
          Defendant.                           )


                                     OPINION AND ORDER

       This matter is before the Court on Speedway’s Motion to Exclude Testimony from Plaintiff’s

Expert H. Richard Hicks, P.E. [DE 26], filed by Defendant on August 23, 2019. Defendant seeks

to exclude portions of the testimony of Plaintiff’s expert, H. Richard Hicks. Plaintiff filed a belated

response on September 19, 2019, see N.D. Ind. L.R. 7-1(d)(3), and on September 26, 2019,

Defendant filed a reply.

I.     Background

       Plaintiff Tayell Leftridge filed her Complaint on February 21, 2017, in state court, alleging

that Defendant Speedway is liable for injuries she suffered when she slipped and fell on a wet floor

at one of their stores in Hobart, Indiana. The case was removed to this Court on February 15, 2018,

on the basis of diversity jurisdiction.

       Plaintiff designated H. Richard Hicks, a professional engineer, as an expert witness. He

investigated the incident and prepared a report detailing his findings. Defendant now seeks to have

much of his testimony excluded from presentation at trial.

       The parties filed forms of consent to have this case assigned to a United States Magistrate

Judge to conduct all further proceedings and to order the entry of a final judgment in this case.

Therefore, this Court has jurisdiction to decide this case pursuant to 28 U.S.C. § 636(c).
II.     Analysis

        The admissibility of expert testimony is governed by Federal Rule of Evidence 702 and the

standards set forth by the United States Supreme Court in Daubert v. Merrell Dow Pharmaceuticals,

Inc., 509 U.S. 579 (1993). See Ervin v. Johnson & Johnson, Inc., 492 F.3d 901, 904 (7th Cir. 2007).

Rule 702 provides that courts should admit expert testimony if

        (a) the expert’s scientific, technical, or other specialized knowledge will help the
        trier of fact to understand the evidence or to determine a fact in issue;
        (b) the testimony is based on sufficient facts or data;
        (c) the testimony is the product of reliable principles and methods; and
        (d) the expert has reliably applied the principles and methods to the facts of the case.

Fed. R. Evid. 702 (emphasis added).

        Defendant contends that Hicks’s opinion will not assist the trier of fact in this case because

the subject of his testimony, the idea that a wet floor may present a slipping hazard, is within the

understanding of the average juror, and the concepts of mopping safety are common sense. It argues

that Hicks’s opinions do not come from specialized knowledge, but merely from the common

understanding that a floor may be slippery when wet, and that slippery floors may present a fall

hazard. Defendant argues that the testimony therefore will not help the jury understand the evidence

or determine any of the relevant facts. Plaintiff argues that Hicks will testify as to more than just the

idea that a wet floor may cause someone to slip.

        In order to be relevant, the expert testimony must “assist the trier of fact with its analysis

of any of the issues involved in the case,” Smith v. Ford Motor Co., 215 F.3d 713, 718 (7th Cir.

2000), and reveal something more than “what is obvious to the lay person,” Dhillon v. Crown

Controls Corp., 269 F.3d 865, 871 (7th Cir. 2001) (quoting Ancho v. Pentek Corp., 157 F.3d 512,

519 (7th Cir. 1998) (internal quotation marks omitted)). “This ‘fit’ analysis essentially represents


                                                   2
an inquiry similar to if not indistinguishable from the basic evidentiary inquiries into whether

evidence is relevant and, if so, whether its probative value is nonetheless substantially outweighed

by, among others, the danger of unfair prejudice and jury confusion.” Rogers v. Quality Carriers,

Inc., No. 4:15-CV-22, 2017 WL 2960264, at *2 (N.D. Ind. July 11, 2017) (citing Daubert, 509 U.S.

at 595; Ayers v. Robinson, 887 F. Supp. 1049, 1058-59 (N.D. Ill. 1995)); see also United States v.

Hall, 93 F.3d 1337, 1343 (7th Cir. 1996) (“Unless the expertise adds something, the expert at best

is offering a gratuitous opinion, and at worst is exerting undue influence on the jury that would be

subject to control under [Federal Rule of Evidence] 403.”); Amakua Dev. LLC v. Warner, No. 05

C 3082, 2007 WL 2028186, at *6 (N.D. Ill. July 10, 2007) (citing Taylor v. Ill. Cent. R.R. Co., 8

F.3d 584, 586 (7th Cir. 1993) (“Expert testimony does not assist the trier of fact when the jury is

able to evaluate the same evidence and is capable of drawing its own conclusions without the

introduction of a proffered expert’s testimony.”). In addition, “expert testimony as to legal

conclusions that will determine the outcome of the case is inadmissible.” Good Shepherd Manor

Found., Inc. v. City of Momence, 323 F.3d 557, 564 (7th Cir. 2003) (citing United States v. Sinclair,

74 F.3d 753, 757 n. 1 (7th Cir.1996).)

       Defendant argues that most of Hicks’s testimony does not come from specialized expertise

since it is within the realm of common sense and therefore will not assist the jury. Plaintiff argues

that Hicks will testify as to more than just that a floor can become wet from mopping, but will

address the failure to put drying equipment or signage in the area before mopping, the contribution

of employees’ actions to the creation of the dangerous conditions, different steps employees could

have taken to avoid creating the dangerous condition, failure to adhere to fundamental concepts of

safety, and violation of Speedway’s own safety requirements. Defendant argues that Hicks cannot


                                                 3
be permitted to offer opinions on whether Defendant satisfied the legal standard of reasonable care

or whether the actions of its employee(s) created a dangerous condition, since these are case-

determinative legal issues.

       In this case, there are no complex scientific or technical matters requiring the explanation

of an expert, and the jury does not need assistance in understanding that floors can become wet

through mopping and that wet floors can be slippery, nor that stores have a responsibility to take

precautions regarding the safety of their patrons. However, Hicks’s report also addresses industry

standards for slip and fall prevention measures and guidance to commercial establishments on how

to limit risk to customers. Expert testimony regarding the standard of care in the industry is useful

for assisting the jury in understanding how businesses should deal with issues such as mopping and

wet floors. Hicks’s testimony about the conditions in the Speedway store, as determined by Hicks

through his observation of surveillance videotape and review of case information, can also be helpful

to the jury. Hicks may not, however, testify as to the ultimate issue of whether Defendant adhered

to industry standards, whether Defendant breached its duty of care to Plaintiff, whether Defendant

was a proximate cause of Plaintiff’s injury, or otherwise specifically address the ultimate legal issue

of Defendant’s alleged negligence. See, e.g., Hawn v. Speedway LLC, No. 1:16-CV-359, 2018 WL

1896634, at *6 (N.D. Ind. Apr. 21, 2018). Hicks’s findings go beyond the summary on page 5 of his

expert report, and there is information within some of the challenged numbered paragraphs that is

admissible, so the Court does not grant Defendant’s request to specifically exclude certain

paragraphs, but does agree that Hicks’s testimony must be limited, and that he is precluded from

testifying as to the ultimate legal issues of breach of duty and causation in this case.




                                                  4
III.   Conclusion

       Accordingly, the Court hereby GRANTS in part Speedway’s Motion to Exclude Testimony

from Plaintiff’s Expert H. Richard Hicks, P.E. [DE 26], as described herein.

       SO ORDERED this 10th day October, 2019.

                                            s/ John E. Martin
                                            MAGISTRATE JUDGE JOHN E. MARTIN
                                            UNITED STATES DISTRICT COURT

cc:    All counsel of record




                                                5
